 



Exhibit 10

         THIS AGREEMENT, dated       2004 (the “Effective Date”) (together with
all exhibits, this “Agreement”), by and between Merrill Lynch & Co., Inc., a
Delaware corporation (the “Company” or “Merrill Lynch”), and [      ] (the
“Executive”).

         WHEREAS, the Company has the right to deliver a notice to the Executive
by September 30, 2004 that it will not extend the term of the severance
agreement between the Company and the Executive governing certain payments in
connection with a change-in-control of the Company;

         WHEREAS, in consideration of the Executive’s agreement to the amendment
of certain outstanding equity awards and the covenants and promises contained in
this agreement, the Company has agreed that it will not deliver such notice in
2004;

         NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth in this Agreement, the parties agree as follows:





1.  
Covenants. The Executive agrees to the following covenants and agrees that the
remedies for failure to comply with these covenants shall be as set forth herein
under the heading “Remedies”.
   



  A.
Notice Period. The Executive agrees that for the remainder of his or her
employment, the Executive shall provide the Company and its affiliates (the
“Group Companies”) with at least six months advance written notice (the “Notice
Period”) prior to the termination of the Executive’s employment. The Executive
further agrees that during the Notice Period, he or she shall remain employed by
the Company (and receive base salary and certain benefits, but will not receive
any payments or distributions or accrue any rights to a bonus or any payments or
distributions under the Variable Incentive Compensation Program, pro-rata or
otherwise) and shall not commence employment with any other employer. The
Executive further agrees that during the Notice Period, he or she shall not
directly or indirectly induce or solicit any client of the Company to terminate
or modify its relationship with Merrill Lynch.
 

  B.
Employment by a Competitor. The Executive acknowledges that the Group Companies
are engaged in a global business and that the Executive has been involved in
providing services to the Group Companies throughout the world. The Executive
agrees that, during the period beginning on the date of the termination of his
or her employment and ending on the date of vesting of his or her Restricted
Shares or Restricted Units and the expiration date of his or her Stock Options
or Stock Appreciation Rights (as those terms are defined in the Company’s
Long-Term Incentive Compensation Plans) granted by the Company, he or she will
not, without the Company’s prior written consent, engage in any employment,
accept or maintain any directorship or other position, own an interest in, or,
as principal, agent, employee, consultant or otherwise, provide any services to
anyone, whether or not for compensation, in any business that is engaged in
competition with the business of the Group Companies or its affiliates (a
“Competitive Business”).

4



--------------------------------------------------------------------------------



 



         



   
Notwithstanding the foregoing, the Executive may have an interest consisting of
publicly traded securities constituting less than 1 percent of any class of
publicly traded securities in any public company that is a competing business.
 

  C.
Non-Solicitation. The Executive agrees that the retention of the goodwill and
franchise value of the Group Companies would be seriously eroded if employees
were to leave the Group Companies. Accordingly the Executive agrees that he or
she will not directly or indirectly solicit for employment any person who is or
was an employee of the Group Companies at any time during the six-month period
immediately preceding the date of such solicitation.
 

  D.
No Hire. The Executive agrees that during a period of six months following his
or her termination, he or she will not hire or otherwise engage, directly or
indirectly (including, without limitation, through an entity with which the
Executive is associated), as an employee or independent contractor of the
Executive or of any entity with which the Executive is associated, any person
who is or was an employee of the Group Companies and who, as of the date of the
Executive’s termination of employment, had the title First Vice President or
Managing Director or higher and reported directly to the Executive or to the
Chief Executive Officer or President of the Company (“Executive, CEO or
President Direct Reports”) or any person with the title First Vice President or
Managing Director or higher who, at the time of the Executive’s departure,
reported directly to the Executive, CEO or President Direct Reports, provided,
however, that this Section 1 D shall not apply to the Executive, if at the time
of his or her termination he or she is not a direct report to the CEO, or, the
President, if any, of the Company and provided further that the hiring of any
person whose employment was involuntarily terminated by the Group Companies
shall not be a violation of this covenant.
 

  E.
Non-Disparagement. The Executive will not disparage, portray in a negative
light, or make any statement which would be harmful to, or lead to unfavorable
publicity for, any of the Group Companies, or any of its or their current or
former directors, officers or employees, including without limitation, in any
and all interviews, oral statements, written materials, electronically displayed
materials and materials or information displayed on internet- or
intranet-related sites; provided however, that this Agreement will not apply to
the extent the Executive is making truthful statements when required by law or
by order of a court or other legal body having jurisdiction or when responding
to any inquiry from any governmental agency or regulatory or self-regulatory
organization.
 

  F.
Confidentiality. The Executive acknowledges that he or she has acquired
experience, confidential information, trade secrets, know-how and particular
skills in the affairs, practices, client requirements and trade connections of
the Group Companies. Because of the commercial importance to the Group Companies
of this knowledge, information and the other matters referred to above, the
Group Companies have an important interest in ensuring that after the
termination of the Executive’s employment this knowledge is not used for the
personal benefit of the Executive or to the detriment of the Group Companies.
Therefore, the Executive agrees that following any termination of employment: he
or she will not without prior written consent or as otherwise required by

5



--------------------------------------------------------------------------------



 



         



   
law, disclose or publish (directly or indirectly) any Confidential Information
to any person or copy, transmit or remove or attempt to use, copy, transmit or
remove any Confidential Information for any purpose. “Confidential Information”
means any information concerning any of the Group Companies’ business or affairs
which is not generally known to the public and includes, but is not limited to,
any file, document, book, account, list, process, patent, specification,
drawing, design, computer program or file, computer disk, method of operation,
recommendation, report, plan, survey, data, manual, strategy, financial data,
client information or data, or contract which comes to the Executive’s knowledge
in the course of his or her employment or which is generated by him or her in
the course of performing his or her obligations whether alone or with others.
 

   
The Executive agrees not to disclose the terms of this Agreement or the
circumstances of his or her termination to any other party, except that the
Executive may make such disclosure: on a confidential basis to his or her tax,
financial and legal advisors, his or her immediate family members, any
prospective employer or business partner, provided that, in each case, such
third party agrees to keep the circumstances of the Executive’s termination and
the terms of this Agreement confidential.
 

  G.
Cooperation. Executive agrees to (i) provide truthful and reasonable
cooperation, including but not limited to his or her appearance at interviews
and depositions, in all legal matters, including but not limited to regulatory
and litigation proceedings relating to his or her employment or area of
responsibility at the Group Companies, whether or not such matters have already
been commenced and through the conclusion of such matters or proceedings, and
(ii) to provide the Group Companies’ counsel all documents in Executive’s
possession or control relating to such regulatory or litigation matters. The
Company will reimburse Employee for all reasonable travel expenses in connection
with such cooperation.

The Executive agrees that the covenants contained in paragraphs A-G of this
Section 1 are reasonable and necessary to protect the legitimate business
interests and goodwill of the Group Companies and that agreeing to comply with
such restrictions was an inducement for the Company to agree not to deliver the
notice that it will not extend the term of the severance agreement between the
Company and the Executive. To the extent that any of the covenants contained in
paragraphs A-G of this Section 1 or any other provision of this agreement shall
be deemed illegal or unenforceable by a court or other tribunal of competent
jurisdiction with respect to (i) any geographic area, (ii) any part of the time
period, (iii) any activity or capacity covered by such covenant, or (iv) any
other term or provision of such covenant, the covenant shall be construed to the
maximum breadth determined to be legal and enforceable and the illegality or
unenforceability of any one covenant shall not effect the legality and
enforceability of the other covenants.





2.  
Amendment of Outstanding Equity Grants: The Executive consents to the amendment
of all his or her previously awarded outstanding grants of Restricted Units,
Restricted Shares, Stock Options and Stock Appreciation Rights to provide that
those awards shall be subject to forfeiture in the event that the Executive
breaches any of the covenants contained in this Agreement.

6



--------------------------------------------------------------------------------



 



         



3.  
Remedies.



 

  A.
Forfeiture of Equity Awards. The Executive agrees that in the event of a breach
of any of the covenants contained herein, that his or her outstanding equity
awards shall be forfeited.



  B.
Injunctive Relief. Without limiting any remedies available, the Executive
acknowledges and agrees that a breach of the covenants contained in
subparagraphs A, C, D, E, F and G of paragraph 1 hereof will result in material
and irreparable injury to the Group Companies for which there is no adequate
remedy at law and that it will not be possible to measure damages for such
injuries precisely. Therefore the Executive agrees that, in the event of such a
breach or threat thereof, the Group Companies shall be entitled to seek a
temporary restraining order and a preliminary and permanent injunction, without
bond or other security, restraining him or her from engaging in activities
prohibited by subparagraphs A, C, D, E, F and G of paragraph 1 or such other
relief as may be required specifically to enforce any of the covenants in
subparagraphs A, C, D, E, F and G of paragraph 1, provided however, that the
Group Companies shall be entitled to seek injunctive relief for violations of
subparagraph C of paragraph 1 only during the period beginning on the date of
the Executive’s termination from the Group Companies and ending on the first
anniversary of that date.
 

  C.
Damages. In addition to the remedies called for by subparagraphs A and B of this
paragraph 3, the Group Companies retains the right to seek damages and other
relief for any breach by the Executive of any covenant contained in this
Agreement, provided however, that the Group Companies shall be entitled to seek
damages for violations of subparagraph C of paragraph 1 only during the period
beginning on the date of the Executive’s termination from the Group Companies
and ending on the first anniversary of that date.
 

4.  
Legal Matters.
 

  A.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to the conflicts
of laws principles thereof.
    B.
Litigation. The Executive and the Group Companies agree (a) to arbitrate any and
all disputes arising out of or related to this Agreement before either JAMS
(under their Comprehensive Arbitration Rules and Procedures), the NASD or the
NYSE and (b) that judgment on any arbitration award may be entered in any court
of competent jurisdiction. Any arbitration shall be held in the State and County
of New York. The Executive and the Group Companies further agree that the Group
Companies can seek temporary and preliminary injunctive relief in court and
submit to the exclusive jurisdiction of any federal or state courts sitting in
the State of New York, County of New York for that purpose and for any purposes
for which the aid of the court is required with respect to any arbitration
commenced with respect to this Agreement. The Executive and the Group Companies
also agrees not to bring any action or proceeding arising out of or relating to
this Agreement in any court or forum other than those specified in this
paragraph 4.B.

7



--------------------------------------------------------------------------------



 



         



   
The Executive and the Group Companies waives any defense of inconvenient forum
to the maintenance of any action or proceeding so brought and waives any bond,
surety, or other security that might be required of the other party with respect
thereto.
 

5.  
Miscellaneous.
 

  A.
Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 

  B.
Employment At Will. Nothing in this agreement alters the at will nature of the
Executive’s employment with the Company or any of the Group Companies the
Company and any of the Group Companies remains free to terminate the Executive’s
employment at any time for any reason without notice (and the notice period in
paragraph 1.A of this Agreement does not apply to such terminations).
 

  C.
Voluntary Nature of Agreement. The Executive represents that he or she is
entering into this Agreement voluntarily and has had adequate opportunity to
consider whether or not to sign it and to seek such counsel as he or she deems
appropriate.
 

  D.
Amendment; Waiver. This Agreement may not be changed orally; it may only be
changed by a writing executed by both parties. Merrill Lynch’s failure to
enforce any provisions of this Agreement will not constitute waiver of its
rights under this Agreement and shall not operate or be construed as a
continuing waiver or as a consent to or waiver of any subsequent breach hereof.
 

  E.
No Reliance: Executive is not relying on any representations, understandings,
undertakings, statements, or agreements not expressly set forth in this
Agreement and disclaims any reliance on any such representations,
understandings, undertakings, statements, or agreements.
 

  F.
Construction. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Executive
and the Company, and no presumption or burden of proof shall arise favoring or
disfavoring either of them by virtue of the authorship of any of the provisions
of this Agreement.
    G.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.



SIGNATURE PAGE FOLLOWS

8



--------------------------------------------------------------------------------



 



         



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year indicated below.

              MERRILL LYNCH & CO., INC.
          By:           Name:           Title:             Signed on:          
    EXECUTIVE
                             

9